DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species “i”, which corresponds with Figures 16A and 17A-B, in the reply filed on 6/7/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rectangular recess defined in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-15, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,510,813 (Levy et al.).  
Levy discloses a dilator (100) for connection with the shaft of a surgical instrument  that comprises a first side segment (101) and a second side segment (101) that are adapted to receive a portion of the instrument therebetween (col 6, lines 1-6).  Since an endoscope is not positively recited as part of the claimed invention, the prior art is not required to explicitly disclose an endoscope.  Since Levy discloses a laparoscopic instrument shaft (205) disposed within the dilator (100) (see Figures 2D-F; col 2, lines 51-58), the dilator is considered to be capable of being attached to at least some existing endoscope.
Regarding claim 2: the dilator (100) has an open position (Figure 2D) in which the instrument is moveable into engagement with one of the first side segment and the second side segment, and a closed position in which the first side segment and the second side segment circumscribe and are carried by the portion of the instrument (Figure 2E) (col 6, lines 5-16).   
Regarding claims 3 and 4: Levy discloses a gasket (107) formed of soft, flexible material such as rubber (column 6, lines 58-61) on the inner surfaces of both segments that forms a tight seal with the instrument shaft and therefore frictionally engages the instrument shaft (column 6, lines 46-67).  This meets the requirements of a “first insert” and a “second insert”. 
In regards to claim 4, the recess of the segments are both elongated.  
In regards to claim 6, the first recess of one segment can be described as having a rectangular shape as viewed in cross section, as the shape would have a top edge (108) parallel to a bottom edge (102) and first end (tapered distal end) parallel to a second end (104).
Regarding claim 7: the first and second recesses are offset 180 degrees in the closed position, or in other words, on opposite sides of the cylindrical shape (see especially Figure 1C). 
Regarding claims 8 and 10: Levy discloses a gasket (107) on the inner surfaces of both segments that forms a tight seal with the instrument shaft and therefore frictionally engages the instrument shaft (column 6, lines 46-67).  It is formed of soft, flexible material such as rubber (column 6, lines 58-61) and therefore meets the requirements of a high friction component and a high-friction layer.  Regarding claim 9, the term “spray on” refers to the manner in which the high friction component is made, which is not germane to the issue of patentability of the device itself.  Therefore, this limitation is not given patentable weight.
Regarding claims 11, the inner surfaces of the first and second segments are shaped complementary to the exterior of the instrument shaft (curved). 
Regarding claim 12: the first side segment and the second side segment are connected together to form a closed position and collectively include:  60a proximal end (104) spaced from a distal end (near callouts 101 and 102 in Figures 1A-B) defining a longitudinal axis, wherein the distal end is configured to pass through the stricture before the proximal end; an outer surface extending from the proximal end to the distal end; a distal portion of the outer surface that is angled relative to the longitudinal axis at a first angle (see especially Figure 1A & col 7, lines 16-20); a proximal portion of the outer surface that is angled relative to the longitudinal axis at a second angle (the terminal end is perpendicular to the axis); an apex of the outer surface intermediate the proximal portion and the distal portion of the outer surface (near callout 111 in Figure 1A; wherein the apex is not necessarily required to form a different angle with the axis); and an inner surface (shown in Figure 1B) adapted to circumscribe at least a portion of an exterior of the endoscope.  
  Regarding claim 13: a hinge (102) couples the side segments together (col 6, lines 5-16).  
Regarding claim 14: a locking section (104) comprises a hook (105) and socket (106) (col 6, lines 24-34) to maintain a closed position of the segments (101).  
Regarding claim 15: the first angle of the gradually tapered distal portion is smaller than the second angle of the proximal portion (104), wherein the proximal terminal end forms an angle of about 90 degrees with the axis.
In regards to claim 17: the apex between the distal tapered surface and the proximal portion (104) can be described as being closer to the proximal end of the dilator.
Regarding claim 20, the inner surfaces of the first and second parts (101) frictionally engages the instrument shaft (205).  The claim does not require another component or surface property for the function of frictional engagement.  
Regarding claim 21, Levy discloses a gasket (107) on the inner surfaces of the segments that forms a tight seal with the instrument shaft and therefore frictionally engages the instrument shaft (column 6, lines 46-67).


Allowable Subject Matter
Claims 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   
Regarding claim 16: Although Levy has a frustoconical first surface on the distal portion, the Levy device does not include a frustoconical second surface on the proximal portion that extends between a second terminal end and an apex.   It is not obvious to modify the proximal end of the device since Levy discloses it prevents the entire device from entering an incision (column 6, lines 35-38).
Regarding claim 18: Although Levy has a curved first surface on the distal portion, the Levy device does not include a curved second surface on the proximal portion that extends between a second terminal end and an apex.   It is not obvious to modify the proximal end of the device since Levy discloses it prevents the entire device from entering an incision (column 6, lines 35-38).  
Regarding claim 19, prior art fails to disclose or render obvious a supplemental component that is inserted into an aperture on the outer surface of the dilator to increase the outer diameter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP 2014/0276869 (Tatsumi), US 8,371,555 (Rickerd et al.), USPAP 2006/0004398 (Binder), USPAP 2005/0234304 (Dewey et al.), US 6,623,460 (Heck) disclose surgical access devices with two halves.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771